FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 2, 2020

                                    No. 04-19-00645-CR

                              Lonnie Jerome James ELLISON,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR10112C
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                       ORDER
        On October 30, 2020, appellant filed a motion for extension of time to file his pro se
brief. The motion is DENIED AS MOOT.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court